Name: Commission Regulation (EEC) No 339/80 of 13 February 1980 amending Regulation (EEC) No 2831/79 as regards the possibility of terminating short-term storage contracts for grape must and concentrated grape must at the time of the conclusion of a long-term contract
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 37/20 Official Journal of the European Communities 14 . 2 . 80 COMMISSION REGULATION (EEC) No 339/80 of 13 February 1980 amending Regulation (EEC) No 2831 /79 as regards the possibility of terminating short-term storage contracts for grape must and concentrated grape must at the time of the conclusion of a long-term contract THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2961 /79 (2 ), and in particular Articles 8 (3) and 9 (5) thereof, Whereas Commission Regulation (EEC) No 2831 /79 (} ) provided the possibility of concluding long-term storage contracts for grape must and concentrated grape must ; Whereas, in order to clear the market more perma ­ nently and to avoid fresh difficulties after the expiry of short-term storage contracts already concluded, it appears appropriate to allow a long-term storage contract to be concluded in respect of must which is subject to a short-term storage contract which has not yet expired on the date when Regulation (EEC) No 2831 /79 was applied ; Whereas, in view of the period laid down for the conclusion of long-term storage contracts, it is neces ­ sary to allow short-term storage contracts expiring after 16 December 1979 to be considered as having been terminated on that date, and long-term storage contracts in respect of the same products to be consid ­ ered as having been concluded for a period beginning on the same date ; whereas, in order to do this, it is necessary to derogate from Article 8 of Commission Regulation (EEC) No 2600/79 (4 ) ; Whereas the measures provided for in this Regulation are in accorance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The following Article 2a is inserted in Regulation (EEC) No 2831 /79 : 'Article 2a Short-term storage contracts shall , at the request of the party concerned , be terminated in respect of the volume for which the party concerned concludes at the same time a long-term storage contract . Where the first subparagraph is applied and by way of derogation from Article 8 of Regulation (EEC) No 2600/79 , the termination of short-term storage contracts and the beginning of the period for which long-term storage contracts are concluded shall be considered at the request of the party concerned as having occurred on 16 December 1979 . In such case, in respect of the volume thus made subject to a long-term storage contract, entitle ­ ment to short-term storage aid shall be retained for the period during which it has been made subject to such a contract'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . 0 OJ No L 336, 29 . 12 . 1979 , p. 9 . (3 ) OJ No L 320, 15 . 12 . 1979 , p. 54 . ( «) OJ No L 297, 24 . 11 . 1979 , p. 15 .